In re: Elda Thibodeaux et al. applying for certiorari, or writ of review, to the Court of Appeal, Third Circuit, Parish of Allen. 169 So.2d 918.
Writ refused. Under the facts found by the Court of Appeal we find no error of law.
McCALEB, J.,
thinks that a writ should be granted as it appears to him that, under the facts found by the Court of Appeal, the doctrine of last clear chance is applicable. See Jackson v. Cook, 189 La. 860, 181 So. 195 and Rector v. Allied Van Lines (La.App.) 198 So. 516.